DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on July 25, 2022, in which Applicant amended claims 1, 8, 11, 15, 19 and 20, cancelled claims 6 and 7, and added new claims 23 and 24.
Claims 1-5 are 8-24 are allowed.

Response to Amendments
In view of Applicant's amendments, the objection to the claims is withdrawn.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, an artificial intelligence system for state-based learning using one or more adaptive response states of the artificial intelligence system as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "determine a response state of the neural network learning engine, the response state defining one or more neural network parameters for monitoring the data stream with the neural network learning engine, wherein the one or more neural network parameters comprise a robustness function configured to: identify erroneous data received in the data stream based on the response state of the neural network learning engine; and operate in an adversarial mode to weight predetermined training data higher than the erroneous data in response to identifying the erroneous data;" when considered in combination with the remaining limitations of claim 1.
Independent claims 15 and 22 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192